                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                FORT WAYNE DIVISION

JEREMY LEE HOWARD,                              )
                                                )
                      Plaintiff,                )
                                                )
       vs.                                      )      CASE NO. 1:19-cv-75-PPS-SLC
                                                )
ANDREW SAUL,                                    )
Commissioner of Social Security,                )
                                                )
                      Defendant.                )

                                         ORDER

       The United States Magistrate Judge’s Findings, Report and Recommendation [DE

22] were issued on January 29, 2020, and the 14-day window within to object has passed

with no objections filed.

       ACCORDINGLY: Upon careful consideration of the Magistrate Judge’s Findings,

Report and Recommendation and the lack of objections thereto, the Findings, Report and

Recommendation [DE 22] are ACCEPTED AND ADOPTED.

       The final decision of the defendant Commissioner of Social Security denying

plaintiff Jeremy Lee Howard’s application for Social Security benefits is AFFIRMED.

       The Clerk shall enter judgment in favor of the defendant and CLOSE the case.

       SO ORDERED on February 14, 2020.

                                         /s/ Philip P. Simon
                                         PHILIP P. SIMON
                                         UNITED STATES DISTRICT JUDGE
